Case 7:20-cv-00649-TTC-RSB Document 11 Filed 01/15/21 Page 1 of 3 Pageid#: 53




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

TIMOTHY DWIGHT RABARA,           )
                                 )
      Plaintiff,                 )     Civil Action No. 7:20cv00649
                                 )
v.                               )     MEMORANDUM OPINION
                                 )
SWVRJA, et al.,                  )     By: Hon. Thomas T. Cullen
                                 )            United States District Judge
      Defendants.                )
________________________________________________________________________

       Plaintiff Timothy Dwight Rabara, a Virginia inmate proceeding pro se, filed this civil

action pursuant to 42 U.S.C. § 1983, against the Southwest Virginia Regional Jail Authority

(“Jail Authority”), Dr. Cutchin, and Major Kilgore. Rabara seeks leave to proceed in forma

pauperis with this action. Having reviewed Rabara’s amended complaint, the court grants his

request to proceed in forma pauperis but concludes that Rabara has failed to state a cognizable

federal claim against any of the named defendants. Accordingly, the court will dismiss Rabara’s

amended complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       Rabara alleges that he has cirrhosis of his liver and that a non-defendant doctor at a

local hospital ordered him to go see a specialist “about prolonging his life.” Rabara states that

“the jail cancelled [his] appointment” and “blamed” it on COVID-19. Rabara alleges that he

placed four sick-call requests between April 2020 and November 2020, but an unnamed doctor

at his facility “refused to see [him].” Rabara claims that he no longer has control over his bowel

movements. He states that “the jail” has refused “to give [him] access to a bathroom on [his]

outtime [sic],” and a non-defendant correctional officer “locked [him] out of his cell,” causing

him to have “several . . . accidents in [his] clothes,” as well as unbearable pain, suffering, and
Case 7:20-cv-00649-TTC-RSB Document 11 Filed 01/15/21 Page 2 of 3 Pageid#: 54




embarrassment. Rabara also claims that a non-defendant doctor at a local hospital “put in

orders” for Rabara to have double meal portions at all meals because he has “lost so much

weight,” but “the jail and the [unnamed] doctor . . . stopped the order [four] times.” Rabara

seeks $2 million in damages for “pain and suffering.”

       To state a cause of action under § 1983, a plaintiff must allege facts indicating that he

has been deprived of rights guaranteed by the Constitution or laws of the United States and

that this deprivation resulted from conduct committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42 (1988). “Local governing bodies . . . can be sued directly

under § 1983 for monetary, declaratory, or injunctive relief where . . . the action that is alleged

to be unconstitutional implements or executes a policy statement, ordinance, regulation, or

decision officially adopted and promulgated by that body’s officers.” Monell v. Dep’t of Soc. Servs.

of N.Y.C., 436 U.S. 658, 690 (1978). Thus, a governmental entity, such as a regional jail

authority, is liable under § 1983 only when the entity itself is a “moving force” behind the

deprivation. Polk Cnty. v. Dodson, 454 U.S. 312, 326 (1981). That is, the entity’s official policy

or custom must have played a part in the alleged violation of federal law. Oklahoma City v.

Tuttle, 471 U.S. 808, 817–18 (1985). Despite being given the opportunity to amend his

complaint, Rabara does not allege that any official policy or custom of the defendant Jail

Authority was responsible for the violations or injuries he allegedly suffered.

       The Eighth Amendment protects prisoners from cruel and unusual living conditions.

In order to state a claim of constitutional significance regarding prison conditions, a plaintiff

must allege that the living conditions violated contemporary standards of decency and that a

defendant was deliberately indifferent to those conditions. Wilson v. Seiter, 501 U.S. 294 (1991).
Case 7:20-cv-00649-TTC-RSB Document 11 Filed 01/15/21 Page 3 of 3 Pageid#: 55




To state a cognizable Eighth Amendment claim for denial of medical care, a plaintiff must

allege facts sufficient to demonstrate that a defendant was deliberately indifferent to a serious

medical need. Estelle v. Gamble, 429 U.S. 97, 105 (1976); Conner v. Donnelly, 42 F.3d 220, 222

(4th Cir. 1994); Staples v. Va. Dep’t of Corr., 904 F. Supp. 487, 492 (E.D. Va. 1995). Despite

being given the opportunity to amend his complaint, Rabara has not alleged sufficient facts

for the court to determine that any of the named defendants were deliberately indifferent to

his living conditions or to any serious medical need. In fact, Rabara fails to allege any fact

against any of the named defendants. Accordingly, the court will dismiss this action without

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.

       ENTERED this 15th day of January, 2021.



                                             __/s/ Thomas T. Cullen________________
                                             HON. THOMAS T. CULLEN
                                             UNITED STATES DISTRICT JUDGE
